Citation Nr: 0829258	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 10 percent for calluses 
and clavus on the soles of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The Board previously remanded 
this case back to the RO for additional development in 
September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
appellant's claim so that he is afforded every possible 
consideration.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate this claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  On remand, the AMC/RO must 
provide notice that satisfies the criteria set forth by the 
Court in Vazquez-Flores.

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

In April 2008, the veteran underwent a VA examination for his 
claimed increase in foot disability.  While the purpose of 
the examination was to determine the current nature and 
severity of his service-connected calluses and clavus on the 
soles of the feet, the examiner also noted that the veteran 
had worked as a laborer and could not work as a laborer 
secondary to his feet because he could not stand for more 
than 5-10 minutes and could only ambulate with a walker.  The 
examiner stated that the veteran's activities of daily living 
were marred by his ambulation as well and that he could only 
get around with a walker. 

The Board notes that the veteran has sought service 
connection for other claimed disorders, that there is 
information in a December 2004 VA examination in the claims 
file that the veteran had to stop working because of left 
groin pain, that a January 2003 private medical record noted 
the veteran's continued diagnosis for chronic neuropathic 
pain related to femoral neuropathy, and that a private 
February 1996 medical record revealed that the veteran was 
then considered disabled because of chronic pain in the groin 
and legs.  On remand, the veteran and his representative 
should be asked whether the veteran has ever received 
worker's compensation for any claim since his discharge from 
service.  Any such workers' compensation records, regardless 
of whether from federal or state sources, should be 
associated with the claims file.

According to the report of a VA examination on hypertension, 
low back pain, and other disorders dated in December 2004, 
the veteran was in receipt of Social Security Administration 
(SSA) disability benefits since 1995.  The records that 
formed the basis for this determination have not been 
associated with the veteran's VA claims folder.  VA has a 
duty to assist in gathering Social Security records when put 
on notice that the veteran is receiving Social Security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  Hence, 
on remand the AMC/RO should obtain the veteran's SSA records 
and the associated medical records and associate them with 
the claims folder.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the veteran 
and his representative a letter ensuring 
that all notification and development 
action required by the VCAA (cited to 
above) for the claim currently on appeal 
is completed.  In particular, the AMC/RO 
should ensure that its notice letter meets 
the requirements of Vazquez-Flores v. 
Peake (cited to above), as appropriate.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his foot 
disability.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of these disorders from 
any VA Medical Center or VA clinic, for 
the period from November 2001 (when the 
veteran filed his claim for increase) to 
the present.  

After the veteran has signed the 
appropriate releases, other pertinent 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The AMC/RO should inquire of the 
veteran whether he applied for, or was 
ever in receipt of, worker's compensation 
(W/C) benefits due to on-the-job injuries.  
If the response is affirmative, the RO is 
to obtain the W/C records, including 
medical records upon which any W/C claim 
was based. 

4.  The AMC/RO is to undertake appropriate 
efforts to obtain a complete copy of any 
Social Security Administration disability 
determination, as well as all associated 
medical records.  If the AMC/RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran should be afforded a VA medical 
examination of his feet.  All indicated 
tests and studies are to be performed, and 
a comprehensive occupational history is to 
be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician must address the veteran's 
contention that the severity of his foot 
disability has increased and, 
specifically, the finding of the April 
2008 VA examiner that the veteran can no 
longer work as a laborer because of his 
foot disorder.  If there is documentation 
of other post-service disabilities, they 
are to be noted and the impact of those 
disabilities is to be discussed by the 
examiner.  All clinical findings should be 
reported in detail.  After examination of 
the veteran, his feet, and medical 
evidence in the record of other disorders, 
the VA examiner is to opine whether it is 
at least as likely as not that the 
veteran's calluses and clavus on the soles 
of his feet markedly interferes with his 
ability to engage in employment or whether 
interference with employment is caused by 
other medical factors.  All opinions 
rendered by the physician are to include 
sustainable reasons and bases to support 
the opinions.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




